NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLOVUS M. SYKES,                                No. 14-73956

                Petitioner-Appellant,           Tax Ct. No. 9793-13

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                            Submitted April 19, 2018**

Before: THOMAS, Chief Judge, and TROTT and SILVERMAN, Circuit Judges.

      Clovus M. Sykes appeals pro se from the Tax Court’s decision, after a bench

trial, upholding the Commissioner of Internal Revenue’s determination of income

tax deficiencies for tax year 2009, and imposing a penalty under 26 U.S.C. § 6673.

We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo the Tax



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Court’s legal conclusions and for clear error its factual findings. Hardy v.

Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We review the imposition of

penalties under § 6673 for abuse of discretion. Wolf v. Comm’r, 4 F.3d 709, 716

(9th Cir. 1993). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because the Commissioner presented “some substantive evidence”

that Sykes failed to report income and Sykes did not submit any relevant evidence

“showing that the deficiency was arbitrary or erroneous.” Hardy, 181 F.3d at

1004–05. Contrary to Sykes’s contentions, he failed to raise a “reasonable

dispute” under 26 U.S.C. § 6201(d), with respect to any item of income reported

on information returns because he admitted receiving the amounts reported.

      The Tax Court did not abuse its discretion by imposing against Sykes a

$25,000 penalty under § 6673 for maintaining frivolous positions despite the Tax

Court’s repeated warnings. See 26 U.S.C. § 6673(a)(1) (authorizing penalty not to

exceed $25,000 where taxpayer’s position is frivolous or groundless); Wolf, 4 F.3d

at 716 (concluding Tax Court was within its discretion in imposing penalties under

§ 6673 against taxpayer who persisted in litigating frivolous positions following

warning). We reject as unsupported Sykes’s contention that the 21-day safe-harbor

provision set forth in Federal Rule of Civil Procedure 11 applies to the Tax Court’s

imposition of penalties.


                                          2                                    14-73956
      We reject as without merit Sykes’s contention that the Tax Court erred in

admitting evidence without requiring authenticating witnesses.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curium).

      Sykes’s motion to consolidate (Docket Entry No. 36) is denied as moot.

      AFFIRMED.




                                         3                                  14-73956